internal_revenue_service number release date index number ------------------------------------------------------------ --------- -------------------------------------------------------- --------------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-149551-06 date march taxpayer ------------------------------------------------------------------------------------------------- ------------------------ ------------ --------------------------------------------------------- ------ ---------------------- -------------------------- state adviser a date date dear -------------- this is in reply to your letter requesting a ruling on behalf of taxpayer you have requested a ruling that any income received by taxpayer under an expense reimbursement agreement with its investment adviser will be qualifying_income for purposes of the gross_income tests under sec_856 and c of the internal_revenue_code facts taxpayer was organized as a state corporation and registered under the investment_company act of u s c 80a-1 et seq as amended as a closed- end non-diversified management investment_company taxpayer has elected to be taxed as a real_estate_investment_trust reit effective for its tax_year ended date taxpayer is a fund-of-funds which is designed to allow investors to participate in various real_estate private equity funds through a single investment vehicle the real_estate private equity funds are organized as partnerships that invest in commercial or residential properties that generate real_estate rents taxpayer represents that currently a of its assets qualify as real_estate_assets or government securities plr-149551-06 furthermore to the extent taxpayer raises more capital or liquidates mortgage assets the amounts will be invested in qualified real_estate_assets on date taxpayer entered into an investment advisory agreement the agreement with adviser under the agreement adviser will assist taxpayer in identifying evaluating structuring acquiring monitoring and disposing of taxpayer’s investment_assets the agreement provides that taxpayer will bear all expenses and taxpayer agreed to an expense reimbursement arrangement the reimbursement arrangement under the reimbursement arrangement adviser will reimburse taxpayer for a portion of taxpayer’s total ongoing expenses in any particular year of operation excluding adviser’s management fees law analysis and conclusion to provide taxpayer’s shareholders with a reasonable expense ratio adviser sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that at least percent of a reit's gross_income the legislative_history underlying the tax treatment of reits indicates that the excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics in the present case the amounts received under the reimbursement revrul_92_56 1992_2_cb_153 holds that if in the normal course of its plr-149551-06 business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric’s gross_income the reimbursement is qualifying_income under sec_851 because the reimbursement was made in the normal course of the ric’s business and not in an effort to artificially inflate the ric’s gross_income the reimbursement was derived with respect to the ric’s business of investing in stock securities or currencies sec_851 now provides that qualifying_income for a ric includes income derived with respect to its business of investing in stock securities or currencies the other income clause arrangement would likely be qualifying_income under the other income clause if taxpayer were a ric while there is no rule similar to the other income clause that is applicable to reits congress has indicated an intent to equate the tax treatment of rics and reits furthermore the legislative_history underlying the reit income tests under sec_856 indicates a concern only that a reit’s income be derived from passive sources and not from participation in an active trade_or_business there is no indication that congress intended to discourage or limit a reit from participating in an arrangement similar to the reimbursement arrangement the reimbursement arrangement is simply meant to provide a reasonable expense ratio for taxpayer’s shareholders it does not suggest participation in an active trade_or_business of investing conclude amounts received by taxpayer under the reimbursement arrangement which are attributable to expenses relating to the production of qualifying_income under sec_856 and sec_856 will be qualifying_income for purposes sec_856 and sec_856 other information accordingly based on the information submitted and representations made we except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction discussed in this letter for example no opinion is expressed concerning whether taxpayer qualifies as a reit under sec_856 or the tax status of any other entity described herein plr-149551-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s ______________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products
